               Case 4:19-mj-30401-SDD ECF No. 1 filed 07/29/19                                    PageID.1              Page 1 of 4
                                                                    AUSA:      DePorre                              Telephone: (810) 766-5177
AO 91 (Rev. 11/11) Criminal Complaint                  Task Force Officer:     Swain                                Telephone: (810) 341-5710


                                             UNITED STATES DISTRICT COURT
                                                                     for the

                                                      Eastern District of Michigan

United States of America
     V.
Kartale Richardson                                                          Case: 4:19-mj-30401
                                                                            Judge: Davis, Stephanie Dawkins
                                                                            Filed: 07-29-2019
                                                                            CMP USA v KARTALE RICHARDSON (TH)




                                                        CRIMINAL COMPLAINT

            I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

            On or about the date(s) of                      July 12, 2019                in the county of _ _ _. : G;. ; .e: :.ne;;.:s;. ; .e. ; . e_ _ _ in the
_ _....;E::::a::::sc::,te::.:.m~-- District of   Michigan        , the defendant(s) violated:

                      Code Section                                               Offense Description
18 u.s.c. § 922 (g)(l)                                        Felon in Possession of a Fireann




            This criminal complaint is based on these facts:
That on July 12, 2019, in the Eastern District of Michigan, Kartale RICHARDSON, knowing that he had been convicted ofa felony
punishable by a tenn of imprisonment of one year, knowing possessed, in and affecting interstate commerce, a fireann, in violation of
18 U.S.C. § 922(g)(l).




[ZI Continued on the attached sheet.


                                                                             James Swain, Task Force Officer, ATF
                                                                                                     Printed name and title




                                                                            ~
Sworn to before me and signed in my presence.


Date:     July 29, 2019

City and state: -'F~l=in"""'t"""'Ml'-'---------------                        Hon. Stephnaie Dawkins Davis, U.S. Magistrate Judge
                                                                                                     Printed name and title
     Case 4:19-mj-30401-SDD ECF No. 1 filed 07/29/19      PageID.2    Page 2 of 4




                                     AFFIDAVIT

       James Swain, being first duly sworn on oath, states that:

1.     I have been employed as a Michigan State Trooper since August 1989, and

assigned to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) since

October 2013. I have been involved in numerous investigations of firearms, firearms

licensing and narcotic laws resulting in successful federal prosecutions. I have a

Bachelor of Science degree in Criminal Justice from Michigan State University.

2.     I make this affidavit from personal knowledge based on my participation in

this investigation, communications with others who have personal knowledge of the

events and circumstances described herein, and information gained through my

training and experience. The information outlined below is provided for the limited

purpose of establishing probable cause and does not contain all details or all facts of

which I am aware relating to this investigation.

3.     I am currently investigating Kartale RICHARDSON, date of birth **/**/1992,

for a violation of 18 U.S.C. § 922(g)(l ), possession of a firearm by a person who has

been convicted in any court of a crime punishable by imprisonment for a term

exceeding one year.

4.     On July 12, 2019, Michigan State Police Trooper Michael Lopez, was working

directed patrol inside the city of Flint and heard a vehicle with an extremely loud

exhaust coming from a vehicle traveling east-bound on Pierson Road. Trooper Lopez

                                           1
     Case 4:19-mj-30401-SDD ECF No. 1 filed 07/29/19      PageID.3    Page 3 of 4




was traveling west-bound on Pierson Road and turned his patrol vehicle around to

conduct a traffic stop on the vehicle. As Trooper Lopez was catching up to the

vehicle, he observed the driver's hand come out of the driver's side window and he

heard the sound of metal hitting the pavement and observed sparks flying in the air.

Trooper Lopez conducted a traffic stop on the vehicle as it pulled into a liquor store

parking lot at the comer of Pierson Road and Fleming Road.

5.     Trooper Lopez made contact with the driver, Kartale RICHARDSON.

RICHARDSON advised that he did not have a valid driver's license and was asked

from the vehicle and handcuffed pending further investigation. There was also a

passenger in the car. Other MSP troopers responded to assist Trooper Lopez. One

trooper remained with RICHARDSON and his vehicle. Trooper Lopez looked along

the roadway where he had observed the driver's hand outside the window and found

a Glock, .40 caliber semi-automatic handgun, model 23, in the roadway on Pierson

road near Sussex Street, in the far-right east-bound lane. There was an extended

magazine that was still inserted into the firearm. The bottom of the magazine was

broken and there was .40 caliber ammunition spread all over the roadway.

6.     On September 21, 2016, Kartale RICHARDSON was convicted in U.S.

District Court for the Eastern District of Michigan of being a felon in possession of a

firearm, which is an offense punishable by a term of imprisonment which exceeds




                                           2
     Case 4:19-mj-30401-SDD ECF No. 1 filed 07/29/19      PageID.4   Page 4 of 4




one year. His criminal history report also shows other convictions for offenses

punishable by more than a year imprisonment.

7.     On July 29, 2019, ATF Special Agent Jonathan Wickwire, who is recognized

by ATF as an expert in the interstate nexus of firearms, told me that the Glock, .40

caliber semi-automatic handgun, model 23, Serial Number #SBK597, was

manufactured outside the state of Michigan and the above-described firearm is a

firearm as defined in Chapter 44, Title 18, United States Code, and, as such, was

manufactured after 1898.

8.     Based on the foregoing, I have probable cause to believe that on July 12, 2019,

in the Eastern District of Michigan, Kartale RICHARDSON, knowing that he had

been convicted of a felony punishable by a term of imprisonment of one year,

knowing possessed, in and affecting interstate commerce, a firearm, in violation of 18

U.S.C. § 922(g)(l ).


       Dated this~ day of July, 2019




Sworn to before me this    ;er-( day of July, 2019


~w~
United States Magistrate Judge
                                           3
